UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6513



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ALBERT HOLMES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:96-cr-00108-002)


Submitted:   November 5, 2008             Decided:   December 9, 2008


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Holmes, Jr., Appellant Pro Se.       Jean Barrett Hudson,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Albert Holmes, Jr., appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).           Holmes argues that the district court erred

by failing to reduce his sentence based upon Amendment 706 of the

Guidelines,      see    U.S.     Sentencing    Guidelines   Manual     (“USSG”)

§ 2D1.1(c) (2007 & Supp. 2008); USSG App. C, Amend. 706.                 (E.R.

25).       We have reviewed the record and find no reversible error.

Accordingly, we affirm substantially for the reasons stated by the

district court.         United States v. Holmes, No. 7:96-cr-00108-002

(W.D. Va. March 14, 2008).*         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the    court   and   argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




       *
      We need not decide whether a defendant’s history of
institutional   infractions   is   an   appropriate   consideration
justifying the denial of a § 3582 motion. See United States v.
Rodriguez-Pena, 470 F.3d 431, 433 (1st Cir. 2006) (holding post-
judgment rehabilitation “provides no basis either for a sentencing
reduction in its own right . . . or for a further downward
departure where a § 3582(c) reduction is ordered for some other
reason”); United States v. Hasan, 245 F.3d 682, 690 (8th Cir. 2001)
(holding district court erred in granting § 3582(c)(2) sentence
reduction based on post-sentence conduct). Because the district
court provided an adequate alternative rationale explaining why the
original sentence remained appropriate pursuant to § 3553(a), the
district court did not abuse its discretion in denying the § 3582
motion.


                                         2